Citation Nr: 1203305	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a syphilis infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this case in February 2010 for further development, to include a VA examination.  Following an October 2009 Travel Board hearing, the Board requested a medical expert opinion (VHA opinion) in August 2011.  

The Board notes that the record raises the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a gallbladder condition.  See September 2011 statement from the Veteran.  As such, the Board REFERS the issues of entitlement to service connection for PTSD and a gallbladder condition to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue of entitlement to service connection for residuals of a syphilis infection disability can be adjudicated.  Specifically, another examination and opinion are necessary for the reasons discussed below.     

When the Board last reviewed the case it noted the Veteran's contentions, that he currently suffered from residuals of his in-service diagnosed syphilis infection, to include, hypertension, diabetes mellitus, a liver condition, a brain tumor, and loss of vision.  The Board further noted that the December 2010 VA examiner did not offer a sufficient explanation of rationale or explanation for the opinion, as the only bases for the conclusions was medical literature; the examiner did not adequately discuss the Veteran's particular medical history as it related to his currently diagnosed conditions.  As such, the Board requested a VHA opinion in August 2011 in order to obtain clarification as to the etiology of the Veteran's aforementioned conditions.     
   
Subsequent to the Board's request for a VHA opinion, the Veteran reported that his doctors informed him that he had a heart problem.  See September 2011 statement.  The Veteran also submitted an electrocardiogram (ECG) report which noted an "abnormal ECG" within the document.  In this regard, a possible residual of a syphilis infection is syphilitic cardiovascular disease.  See Dorland's Illustrated Medical Dictionary 1880 (31st ed. 2007).  Thus, while the December 2010 VA examiner noted that the Veteran's ECG did not reflect that his valves had been significantly affected by syphilis, the recently submitted ECG was noted to be abnormal.  As such, another examination and opinion are necessary to determine whether the Veteran has a current heart condition, and if so, whether the condition is a residual of his in-service syphilis infection.  38 C.F.R. § 3.159(c)(4) (2011).  

Finally, the RO has not considered the recently submitted September 2011 statement or the attached treatment records, nor did the Veteran or his representative waive consideration by the RO.  Thus, the additional evidence must be considered by the RO.  38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA cardiovascular examination in order to determine the current nature and likely etiology of any heart disability which may be present, to include a determination of whether any diagnosed heart condition is etiologically related to the 1972 in-service syphilis infection.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination, a review of the record, and the Veteran's reported history, the examiner should answer the following questions: 

(a) Does the evidence of record show that the Veteran currently has a heart disability?  
(b) If the answer is yes, is it at least as likely as not (i.e., a 50 percent or greater probability) that the current disorder is etiologically related to the Veteran's in-service syphilis infection? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which includes consideration of the evidence associated with the record since the January 2011 SSOC and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



